                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


    FEDERAL TRADE COMMISSION,
           Plaintiff,
                   v.
    ELITE IT PARTNERS, INC., a Utah                     MEMORANDUM DECISION AND
    corporation doing business as ELITE IT              ORDER GRANTING RECEIVER’S
    HOME, and                                          UNOPPOSED MOTION TO APPROVE
    JAMES MICHAEL MARTINOS,                                  SALE OF VEHICLE
    individually and as an officer of ELITE IT
    PARTNERS, INC.                                        Case No. 2:19-CV-125 RJS-CMR
                                                          Chief District Judge Robert J. Shelby
                                                          Magistrate Judge Cecilia M. Romero

            Defendants.


           The Court has considered the Receiver’s Motion 1requesting approval to sell certain assets

of Elite IT Partners described and on the terms set forth in the Asset Purchase Agreements

attached to the Motion as Exhibits A and B. Finding that the proposed terms of sale are fair and

reasonable and additionally finding that good cause exists, under the circumstances, to dispense

with the formalities of 28 U.S.C. § 2001 in favor of an expeditious and efficient disposition of

the subject assets, the Court GRANTS the Motion and APPROVES the sale of assets on the

terms proposed.

           SO ORDERED this 29th day of July, 2019.

                                                 BY THE COURT:


                                                 ________________________________________
                                                 ROBERT J. SHELBY
                                                 Chief United States District Judge




1
    Dkt. 125.


                                                   1
